Citation Nr: 1807079	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right elbow, evaluated as 10 percent disabling from February 3, 2009 to June 29, 2016, and 20 percent disabling from June 29, 2016.

2.  Entitlement to an increased rating for right ulnar neuropathy, evaluated as 10 percent disabling from February 3, 2009 to October 1, 2015, and 30 percent disabling from October 1, 2015.


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1986 and from September 1989 to April 1994.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In October 2015, the RO granted an increased rating to 30 percent for the right elbow neuropathy, effective from October 1, 2015.  In August 2016, the RO granted an increased rating to 20 percent for the right elbow arthritis, effective from June 29, 2016.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 
   
In June 2016, the appeal was remanded by the Board for a new examination and opinion.  The matter has been properly returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran has indicated that he continues to work full time, albeit with some accommodation for his disabilities.  See, e.g., October 2015 and September 2016 VA examinations.  Therefore, the Board will not consider the issue of TDIU at this time.

Additionally, the Court of Veterans Appeals (Court), has found the principle of seeking the maximum benefit also means that entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017); see Bradley v. Peake, 22 Vet App 280 (2008).  Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).  There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, including the Veteran's statements at Compensation and Pension (C&P) examinations, shows that the Veteran is able to attend to daily living activities.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, loss of use of a creative organ, blindness, or deafness.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) (2017).  In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore, the Board will not infer the issue.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016, and the transcript is of record.


FINDINGS OF FACT

1.  Prior to June 29, 2016, the Veteran's degenerative arthritis of the right elbow has been characterized with pain on motion, but not limitation of motion of the forearm flexion less than 100 degrees. 

2.  From June 29, 2016, the Veteran's degenerative arthritis of the right elbow has been characterized with pain on motion, and limitation of motion of the forearm flexion more than 71 degrees but less than 90 degrees.

3.  From February 3, 2009, to October 1, 2015, the Veteran's right ulnar nerve neuropathy more nearly approximated mild incomplete paralysis, but not moderate incomplete paralysis.

4.  From October 1, 2015, the Veteran's right ulnar nerve neuropathy more nearly approximated moderate incomplete paralysis but not severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2016, the criteria for an initial rating in excess of 10 percent for a degenerative arthritis right elbow disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206 (2017).

2.  For the period from June 29, 2016, the criteria for an increased rating in excess of 20 percent for a degenerative arthritis right elbow disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206 (2017).

3.  Prior to October 1, 2015, the criteria for an increased rating in excess of 10 percent for right elbow ulnar neuropathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).

4.  For the period from October 1, 2015, the criteria for an increased rating in excess of 30 percent for right elbow ulnar neuropathy are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for his right elbow ulnar neuropathy and right elbow arthritis disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations pertinent to this appeal in April 2009, October 2015, and June 2016, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his right elbow disabilities.  

Further, there has been substantial compliance with the Board's remand directives of June 2016.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating Claims

The Veteran seeks an increased rating for degenerative arthritis, right elbow, rated at 10 percent disabling from February 3, 2009 to June 29, 2016, and at 20 percent disabling from June 29, 2016 forward.  He is also seeking an increased rating for his right elbow ulnar neuropathy, rated 10 percent disabling from February 3, 2009 to October 1, 2015, and 30 percent disabling from October 1, 2015.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative Arthritis, Right Elbow

The Veteran's degenerative arthritis of the right elbow has been characterized by the RO under Diagnostic Code (DC) 5003 and DC 5206.  For DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as follows:  a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent is assigned for X-ray evidence that shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a.

Disabilities of the elbow and forearm are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  Under Diagnostic Code 5206, a noncompensable rating is warranted where major forearm flexion is limited to 110 degrees, a 10 percent rating is warranted where major forearm flexion is limited to 100 degrees, a 20 percent rating is warranted where major forearm flexion is limited to 90 degrees, a 30 percent rating is warranted where major forearm flexion is limited to 70 degrees, a 40 percent rating is warranted where major forearm flexion is limited to 55 degrees, and a 50 percent rating is warranted where major forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under Diagnostic Code 5207, a 10 percent rating is warranted where major forearm extension is limited to 45 degrees, a 10 percent rating is also warranted where major forearm extension is limited to 60 degrees, a 20 percent rating is warranted where major forearm extension is limited to 75 degrees, a 30 percent rating is warranted where major forearm extension is limited to 90 degrees, a 40 percent rating is warranted where major forearm extension is limited to 100 degrees, and a 50 percent rating is warranted where major forearm extension is limited to 110 degrees. 38 C.F.R. § 4.71a, DC 5207.  

Under DC 5208, a 20 percent rating is warranted where major forearm flexion is limited to 100 degrees and major forearm extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5208.

Lastly, the Veteran is not entitled to ratings in excess of 10 percent under Diagnostic Codes 5205 or 5209-5213 as there is no evidence of ankylosis of the elbow, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination and pronation.  38 C.F.R. § 4.71a.

Right Elbow Ulnar Neuropathy

The Veteran's right elbow ulnar neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516 as incomplete paralysis of the ulnar nerve.  Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side. 38 C.F.R. § 4.124a.  Diagnostic Codes 8516, 8616, and 8716 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the ulnar nerve.  The Veteran indicated his right arm is his dominant arm.  See October 2015 VA Examination.  

Under DC 8516, the following ratings apply: a 10 percent rating is warranted for mild incomplete paralysis of both the minor and major extremity; a 20 and 30 percent rating is warranted for moderate incomplete paralysis of the minor and major extremity, respectively.  A 30 and 40 percent rating is warranted for severe incomplete paralysis of the minor and major extremity, respectively.  A 50 and 60 percent rating is warranted for complete paralysis of the minor and major extremity, respectively, with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 

With peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Id. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Evidence and Analysis 

At the time of his claim on February 3, 2009, the Veteran's right elbow ulnar neuropathy, evaluated under DC 8516, was rated at 10 percent disabling, and after October 1, 2015, the rating was increased to 30 percent disabling.

Between his separation from his last period of active service in April 1994, up until 2009, the Veteran did not receive a compensation and pension examination from VA, and there are no complaints specific to the right elbow in the record until April 2009.

The Veteran received a VA examination for his right elbow in April 2009.  He complained of right elbow pain but denied any stiffness or swelling, or abnormal range of motion implications.  The Veteran stated his pain was localized to the right elbow and there was no radiation of pain.  For range of motion testing, flexion was measured at 0 to 145 degrees (0 to 145 is normal); extension was measured at 145 to 0 degrees (145 to 0 is normal), forearm supination is 0 to 85 degrees (0 to 85 is normal), and forearm pronation is 0 to 80 degrees (0 to 80 is normal).  No pain was noted on the range of motion testing.  The left elbow was examined and was within normal limits and asymptomatic.  No evidence of crepitus was found.  No additional function loss or range of motion was noted after repetitive use testing.  The examiner commented the claimed right elbow ulnar neuropathy has been stable over the last many years and there was no detection of that neuropathy on this examination.  No electromyogram (EMG) testing was accomplished on this examination. Muscle strength was 5/5 for flexion and extension each for the right elbow.  Imaging results for this examination indicate the presence of degenerative arthritis for the right elbow.

The Veteran received private outpatient treatment for his right elbow in July 2009, having sought treatment for a rotator cuff injury not material to this appeal.  X-rays taken during this examination indicated degenerative osteoarthropathy with likely two or three posterior chamber loose bodies in the right upper extremity.  Moderate olecranon and coronoid spur formation was noted, as well as a spur off the anterior humerus, likely blocking flexion. The private examiner's impression was right elbow degenerative osteoarthropathy.

In October 2015, the Veteran received a VA examination for his right elbow.  The examiner diagnosed degenerative arthritis in the right elbow.  Pain was noted on motion, affecting lifting, turning, or pulling.  For range of motion testing, flexion was measured at 5 to 110 degrees (0 to 145 is normal); extension was measured at 110 to 5 degrees (145 to 0 is normal), forearm supination is 0 to 85 degrees (0 to 85 is normal), and forearm pronation is 0 to 75 degrees (0 to 80 is normal).  Pain was noted on flexion only.  The left elbow was examined and was within normal limits and asymptomatic.   No evidence of crepitus was found.  No additional function loss or range of motion was noted after repetitive use testing.  Besides pain on motion, other factors affecting functional loss were fatigue, weakness, and lack of endurance.  Muscle strength was 4/5 for flexion and extension each for the right elbow.  Imaging results for this examination indicate the presence of degenerative arthritis for the right elbow.

Also in October 2015, the Veteran received a VA examination for his peripheral nerves.  The examiner found moderate paresthesia and numbness in the right upper extremity.  No muscle atrophy was noted and reflexes were normal.  Decreased sensation was noted in the hand and fingers on the right arm.  Mild, incomplete paralysis was noted on the right ulnar nerve.

In June 2016, the Veteran received another VA examination for his right elbow increased rating claim.  The examiner diagnosed degenerative arthritis of the right elbow and noted its original date of diagnosis was 2009.  Imaging studies were performed for this examination and the arthritis was documented in the right elbow.  Additionally, the x-rays noted a small olecranon spur in that elbow.  The Veteran reported flare-ups of his right elbow, stating that his elbow swells with very little range of motion, and that all movement is painful such that he cannot sleep.  The examiner reported functional loss for this disability as unable to lift, pull, or push, and that crawling or climbing may be difficult.  For range of motion testing, flexion was measured at 30 to 90 degrees (0 to 145 is normal); extension was measured at 90 to 30 degrees (145 to 0 is normal), forearm supination is 0 to 65 degrees (0 to 85 is normal), and forearm pronation is 0 to 80 degrees (0 to 80 is normal).  Pain was noted on range of motion testing and caused functional loss as described above.  There was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue at the lateral elbow joint and olecranon process.  There was no objective evidence of crepitus.  The left elbow was also measured with all measurements within normal limits and no symptoms.  The examiner noted arthroscopic surgery with debridement from the records, dated 1985.  In commenting on the overall functional loss attributed to this Veteran's disability of the right elbow, the examiner remarked the Veteran would not be able to perform physical occupational tasks such as repetitive crawling, lifting, climbing, pushing, pulling or work with his arms above the head. Occupational activities requiring repetitive elbow demands would be difficult such as driving a truck.

In June 2016, the Veteran also received a VA examination for the peripheral nerves.  The examiner noted the Veteran had developed postoperative right ulnar neuropathy after an October 1985 operation to remove loose bone chips in the vicinity of the right elbow joint.  An EMG test in July 1986 confirmed the diagnosis of slowing of ulnar nerve conduction consistent with right ulnar neuropathy, with numbness to middle of 4th/5th metacarpals, limited flexion of 4th and 5th digits, weakness of 4th/5th digits, and weakness of his grip as well as pain in the elbow.  The examiner described the functional impact as having reduced range motion of the elbow joint and pain in the elbow with certain movements as well as weight bearing. He would not be able to perform physical occupational tasks such as repetitive crawling, lifting, climbing, pushing, pulling or work with his arms above the head. Writing and typing can be limited. Occupational activities requiring repetitive elbow demands would be difficult such as driving a truck.

For the right elbow arthritis (DC 5003-5206), the Board finds that a rating in excess of 10 percent evaluation is not warranted for the period from February 3, 2009 to June 29, 2016.  A 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent evaluation is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

The Board finds that a rating in excess of 20 percent for the right elbow arthritis is not warranted from June 29, 2016.  Range of motion testing during the June 2016 VA examination indicated a limitation of flexion for the right arm to 90 degrees, thus falling within the category for DC 5206 for limitation of flexion of the forearm between 71 to 90 degrees.  In addition, x-rays from that examination indicate the presence of degenerative arthritis.  A higher evaluation of 30 percent is not warranted for limited flexion of the forearm unless the evidence shows flexion is limited to 56-70 degrees.  38 C.F.R. § 4.71a.

In addition, the weight of evidence does not support a rating under DC 5207 or 5208, as the Veteran's right elbow symptoms have not been shown to be so disabling to actually or effectively result in limitation of extension to 45 degrees, or limitation of flexion to 100 degrees and limitation of extension to 45 degrees-the requirements for compensable ratings under Diagnostic Codes 5207 and 5208, respectively, based on limitation of motion.  38 C.F.R. § 4.71a.

Lastly, the Veteran is not entitled to ratings in excess of 10 percent under Diagnostic Codes 5205 or 5209-5213 during any period as there is no evidence of ankylosis of the elbow, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination and pronation.  38 C.F.R. § 4.71a.

For the Veteran's right elbow ulnar neuropathy, the Board finds that a 10 percent evaluation, but no higher, is warranted for the period February 3, 2009 to October 1, 2015.  The April 2009 VA examination noted occasional paresthesia over digits four and five of the right hand.  The October 2015 VA examination noted a continued diagnosis of right ulnar neuropathy with a persistent decreased feeling in the right fourth and fifth fingers, but no muscle atrophy was found.  Reflex findings were normal but there was intermittent decreased sensation in the right hand and fingers.  No trophic changes were noted, and the October 2015 examiner evaluated the condition as mild incomplete paralysis of the right median nerve.  The weight of evidence does not support an evaluation in excess of 10 percent for this period because moderate incomplete paralysis was not demonstrated or noted during this period.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less-than-total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For the period from October 1, 2015 forward, the Board finds that a rating in excess of 30 percent for the Veteran's right elbow ulnar neuropathy is not warranted.  The June 2016 VA examination reported wholly sensory symptoms of severity in the areas of paresthesia and numbness and other symptoms of weakness.  A worsening of the symptoms was noted, along with constant moderate numbness.  Per the examiner, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  A higher evaluation of 40 percent is not warranted for paralysis of the ulnar nerve unless the medical evidence shows incomplete paralysis and nerve damage which is severe.

The Board has considered whether the Veteran's right elbow disabilities could receive a higher evaluation under different diagnostic codes of 38 C.F.R. § 4.124a.  However, the only nerve clearly determined to be affected by the Veteran's right upper extremity neuropathy during the specific appeal period is the ulnar nerve, as noted in the VA examinations.  As such, DC 8516 is appropriate in this case.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Prior to June 29, 2016, entitlement for an initial rating in excess of 10 percent for a degenerative arthritis right elbow disability is denied.  

For the period from June 29, 2016, entitlement for an increased rating in excess of 20 percent for a degenerative arthritis right elbow disability is denied.  

Prior to October 1, 2015, entitlement for an increased rating in excess of 10 percent for right elbow ulnar neuropathy is denied.  

For the period from October 1, 2015, entitlement for an increased rating in excess of 30 percent for right elbow ulnar neuropathy is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


